4   .   ,.    Case 3:17-cr-30205-SMY Document 23 Filed 01/09/20 Page 1 of 3 Page ID #51




                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

             UNITED STATES OF AMERICA,                       )
                                                             )
                                            Plaintiff,       )
                                                             )
                              vs.                            )              CASE NO. 17-CR-30205-SMY
                                                             )
             LOGAN A. HENSLEY,                               )
                                                             )
                                            Defendant.       )


                                               STIPULATION OF FACTS

                    The United States of America, through Steven D. Weinhoeft, United States Attorney for

             the Southern District of Illinois, by Assistant United States Attorney, William E. Coonan, and

             Defendant Logan A. Hensley, represented by David L. Brengle, have stipulated to the following

             facts to support the plea of guilty in accordance with U.S.S.G. § 6B 1.4.

                                                         COUNTl

                         Attempting to Acquire or Obtain a Controlled Substance by Misrepresentation,
                                Fraud, Forgery, Deception or Subterfuge, 21 U.S.C. § 843(a)(3)
                                       January 8, 2015-Maryville Pharmacy, Maryville

                    1.        On January 8, 2015, in Madison County, LOGAN A. HENSLEY, defendant,

             knowingly and intentionally attempted to obtain and acquire a controlled substance by

             misrepresentation, fraud, forgery, deception and subterfuge.

                    2.       The Defendant admits to attempting to illegally obtain Roxicodone, a Schedule II

             controlled substance, by tendering a forged prescription to a pharmacy at Maryville Pharmacy in

             Maryville, in violation of Title 21, United States Code, Section 843(a)(3) and Title 18, United

             States Code, Section 2.
 Case 3:17-cr-30205-SMY Document 23 Filed 01/09/20 Page 2 of 3 Page ID #52




                                            COUNT2

                Acquiring or Obtaining a Controlled Substance by Misrepresentation,
                   Fraud, Forgery, Deception or Subterfuge, 21 U.S.C. § 843(a)(3)
                              January 8, 2015 - Walmart, Collinsville

        3.       On January 8, 2015, in Madison County, LOGAN A. HENSLEY, defendant,

knowingly and intentionally acquired and obtained a controlled substance by misrepresentation,

fraud, forgery, deception and subterfuge from a pharmacy.

        4.       The Defendant admits to illegally obtaining Roxicodone, a Schedule II controlled

substance, through the use of a forged prescription from a pharmacy at Walmart in Collinsville, i~

violation of Title 21, United States Code, Sections 843(a)(3).

                                            COUNT3

                Acquiring or Obtaining a Controlled Substance by Misrepresentation,
                   Fraud, Forgery, Deception or Subterfuge, 21 U.S.C. § 843(a)(3)
                               January 11, 2015 - CVS in O'Fallon

        5.       On January 11, 2015, in St. Clair County, LOGAN A. HENSLEY, defendant,

knowingly and intentionally acquired and obtained a controlled substance by misrepresentation,

fraud, forgery, deception and subterfuge from a pharmacy.

        6.       The Defendant admits to illegally obtaining Phenergan with Codeine, a Schedule V .

controlled substance, through the use of a forged prescription from a pharmacy at CVS in O'Fallon,

in violation of Title 21, United States Code, Sections 843(a)(3).

        7.       The Defendant's actions as charged in the Indictment occurred within the Southern

District of Illinois.




                                                 2
 Case 3:17-cr-30205-SMY Document 23 Filed 01/09/20 Page 3 of 3 Page ID #53




         IT IS SO STIPULATED.


                                         STEVEN D. WEINHOEFT
                                         United S t a t ~



                                                                            <::::.___
                                         WILLIAM E. COONAN
                                         Assistant United States Attorney




D
                       L

Dated:     0 I   /2'                     Dated:    L-~ - 2 c:>t O 2Q.l-9
                                                  -------'




                                     3
